DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with LaShanya R. Nash on March 23, 2021.

The application has been amended as follows: 
Claim 3, line 1 after “tool of claim” deleted “2” and inserted – 1 --. Claim 3 should be dependent from claim 1 and not the cancelled claim 2.
Allowable Subject Matter
Claims 1 and 3-20 are allowed. Claims 1 and 16 are the independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or suggest, either alone or in combination, in combination with all other claim limitations:
Regarding claim 1, wherein the lateral members move horizontally such that the lateral members move towards each other conforming a space between the lateral members to dimensions of an electrical device.
Regarding claim 16, the end panels forming a longitudinally perpendicular angle with the body member and firmly contacting surface on opposing sides of an electrical device causing the electrical device to align.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729     
                                                                                                                                                                                                   /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729